 



Exhibit 10.3

February 5, 2003

TO:

In accordance with Sections 7(a)(i) and 7(a)(ii) of the Corporation’s 2003
Directors Stock Plan, you have been granted today stock options to purchase
7,000 shares and 1,000 shares, respectively, of the Corporation’s Common Stock
at a price per share of $     .     and on the other terms and conditions set
forth in the attached Stock Option Terms and Conditions (together with this
letter, the Stock Option Agreement).

Please confirm your acceptance of this grant, including the attached Stock
Option Terms and Conditions, by signing one copy at the place indicated and
returning it to the Corporation’s Office of the Secretary in the enclosed return
envelope.

ROCKWELL AUTOMATION, INC.

 

William J. Calise, Jr.
Senior Vice President, General Counsel & Secretary

 

ACCEPTED AND AGREED TO:



--------------------------------------------------------------------------------

              Date:       , 2003        

--------------------------------------------------------------------------------

       

 



--------------------------------------------------------------------------------



 



ROCKWELL AUTOMATION, INC.
2003 DIRECTORS STOCK PLAN
STOCK OPTION TERMS AND CONDITIONS



1.   DEFINITIONS       As used in these Stock Option Terms and Conditions, the
following words and phrases shall have the respective meanings ascribed to them
below unless the context in which any of them is used clearly indicates a
contrary meaning:



  (a)   Change of Control: Change of Control shall have the same meaning as such
term has in Article III, Section 13(I)(1) of Rockwell Automation’s By-Laws.    
(b)   Charles Schwab: Charles Schwab & Co., Inc., the Stock Option Administrator
whom Rockwell Automation has engaged to administer and process all Option
exercises.     (c)   Customer Service Center: Charles Schwab’s Customer Service
Center that is used to facilitate Option transactions. Contact Charles Schwab at
877.804.3529.     (d)   Director: A member of the Board of Directors of Rockwell
Automation.     (e)   Exercise Request and Attestation Form: The form attached
as Exhibit 1 or any other form accepted by Charles Schwab in connection with the
use of already-owned shares to pay all or part of the exercise price for the
Option Shares to be purchased on exercise of any of the Options.     (f)  
Notice of Exercise Form: The form attached as Exhibit 2 or any other form
accepted by the Secretary of Rockwell Automation in his sole discretion.     (g)
  Options: The stock option or stock options listed in the first paragraph of
the letter dated February 5, 2003 to which these Stock Option Terms and
Conditions are attached and which together with these Stock Option Terms and
Conditions constitute the Stock Option Agreement.     (h)   Option Shares: The
shares of Rockwell Automation Common Stock issuable or transferable on exercise
of the Options.     (i)   Plan: Rockwell Automation, Inc. 2003 Directors Stock
Plan, and as such Plan may be amended and in effect at the relevant time.    
(j)   Rockwell Automation: Rockwell Automation, Inc., a Delaware corporation.  
  (k)   Schwab Option Center: Charles Schwab’s stock option management website
which you can use to access your stock option account at
www.schwab.com/optioncenter.     (l)   Shares: Shares of Rockwell Automation
Common Stock.     (m)   Stock Option Agreement: These Stock Option Terms and
Conditions together with the letter dated February 5, 2003 to which they are
attached.

2



--------------------------------------------------------------------------------



 





2.   WHEN OPTIONS MAY BE EXERCISED       The Options may be exercised, in whole
or in part (but only for a whole number of shares), and at one time or from time
to time, as to one-third (rounded to the nearest whole number) of the Option
Shares during the period beginning on February 5, 2004 and ending on February 5,
2013, as to an additional one-third (rounded to the nearest whole number) of the
Option Shares during the period beginning on February 5, 2005 and ending on
February 5, 2013 and as to the balance of the Option Shares during the period
beginning on February 5, 2006 and ending on February 5, 2013, and only during
those periods, provided that:



  (a)   if you die while a Director, your estate, any person who acquires the
Options by bequest or inheritance, or any person to whom you have transferred
the Options during your lifetime as permitted by Section 4 herein may exercise
all the Options not theretofore exercised within (and only within) the period
beginning on your date of death (even if you die before you have become entitled
to exercise all or any part of the Options) and ending three years thereafter or
on February 5, 2013, if earlier even if the Options were not exercisable at the
date of death;     (b)   if you retire as a Director after reaching age 72 or
before age 72 with at least 10 years of service as a Director, you (or if you
die after your retirement date, your estate or any person who acquires the
Options by bequest or inheritance) or any person to whom you have transferred
the Options during your lifetime as permitted by Section 4 herein may thereafter
exercise all the Options not theretofore exercised within (and only within) the
period beginning on your retirement date (even if you retire before you have
become entitled to exercise all or any part of the Options) and ending five
years thereafter or on February 5, 2013, if earlier;     (c)   if your service
as a Director terminates as a result of your disability or as a result of your
resignation for reasons of the antitrust laws, compliance with Rockwell
Automation’s conflict of interest policies or other circumstances that the Board
determines not to be advised to the best interests of Rockwell Automation, you
(or if you die after termination of your service as a Director, your estate or
any person who acquires the Options by bequest or inheritance) or any person to
whom you have transferred the Options during your lifetime as permitted by
Section 4 herein, may thereafter exercise the Options not theretofore exercised
within (and only within) the period beginning on your termination date and
ending one year thereafter or on February 5, 2013, if earlier, even if the
Options were not exercisable at such termination date;     (d)   if your service
as a Director terminates for any other reason, the Options shall terminate
forthwith on the date of termination of your service as a Director and shall not
be exercised thereafter; and



    provided, further, that notwithstanding any other provision of the Stock
Option Agreement, if a Change of Control shall occur, then all Options then
outstanding shall become fully exercisable whether or not otherwise then
exercisable and shall be and remain exercisable for the applicable period
hereinabove in this Section 2 provided.   3.   EXERCISE PROCEDURE



  (a)   To exercise all or any part of the Options, you (or after your death,
your estate or any person who has acquired the Options by bequest or
inheritance) must submit a Notice of Exercise to Rockwell Automation’s Office of
the Secretary (Attention: Stock Option Administration; facsimile number
414.212.5297) or by other means acceptable to the Secretary of Rockwell
Automation, and then contact the Stock

3



--------------------------------------------------------------------------------



 





      Option Administrator, Charles Schwab, by using the Customer Service Center
as follows:



  (i)   contact the Customer Service Center by calling 877.804.3529, Monday
through Friday, 9:00 a.m. to 9:00 p.m. Eastern Time and follow the instructions
provided;     (ii)   confirm the Option transaction through the Customer Service
Center;     (iii)   full payment of the exercise price for the Option Shares to
be purchased on exercise of the Options may be made:



  •   by check (wire) to your Charles Schwab account; or     •   in
already-owned Shares; or     •   in a combination of check (wire) to your
Charles Schwab account and Shares; or     •   by authorizing Charles Schwab or a
third party approved by Rockwell Automation to sell the Shares (or a sufficient
portion of the Shares) acquired upon exercise of the Option; and



  (iv)   in the case of an exercise of the Options by any person other than you
seeking to exercise the Options, such documents as Charles Schwab or the
Secretary of Rockwell Automation shall require to establish to their
satisfaction that the person seeking to exercise the Options is entitled to do
so.



  (b)   An exercise of the whole or any part of the Options shall be effective:



  (i)   if you elect (or after your death, the person entitled to exercise the
Options elects) to pay the exercise price for the Option Shares entirely by
check (wire), (A) upon completion of your transaction by using the Customer
Service Center and full payment of the exercise price and withholding taxes (if
applicable) are received by Charles Schwab within three (3) business days
following the exercise; and (B) receipt of any documents required pursuant to
Section 3(a)(iv); and     (ii)   if you elect (or after your death, the person
entitled to exercise the Options elects) to pay the exercise price of the Option
Shares in Shares or in a combination of Shares and check (wire), (A) upon
completion of your transaction by using the Customer Service Center and full
payment of the exercise price (as defined in Section 3(d)) and withholding taxes
(if applicable) are received by Charles Schwab within three (3) business days
following the exercise; and (B) receipt of any documents required pursuant to
Section 3(a)(iv).



  (c)   If you choose (or after your death, the person entitled to exercise the
Options chooses) to pay the exercise price for the Option Shares to be purchased
on exercise of any of the Options entirely by check (wire), payment must be made
by:



  •   delivering to Charles Schwab a check (wire) in the full amount of the
exercise price for those Option Shares; or     •   arranging with a stockbroker,
bank or other financial institution to deliver to Charles Schwab full payment,
by check or (if prior

4



--------------------------------------------------------------------------------



 





      arrangements are made with Charles Schwab) by wire transfer, of the
exercise price of those Option Shares.



      In either event, in accordance with Section 3(e) herein, full payment of
the exercise price for the Option Shares purchased must be made within three
(3) business days after the exercise has been completed through the Customer
Service Center.



  (d)   (i)   If you choose (or after your death, the person entitled to
exercise the Options chooses) to use already-owned Shares to pay all or part of
the exercise price for the Option Shares to be purchased on exercise of any of
the Options, you (or after your death, the person entitled to exercise the
Options) must deliver to Charles Schwab an Exercise Request and Attestation Form
and cash representing one share, per grant exercised, of Rockwell Automation
Shares to settle the rounding of the exercise costs. To perform such a stock
swap transaction or a partial swap transaction, the Exercise Request and
Attestation Form must be submitted via fax 720.785.8874 by 4:00 p.m., Eastern
Time on the date of exercise. Any questions concerning a stock swap transaction
should be referred to 877.636.7551 (Stock Option Administration Group Hotline).
The Exercise Request and Attestation Form must attest to your ownership of
shares representing:



  •   at least the number of Shares whose value, based on the Fair Market Value
(as defined in the Plan) on the day you have exercised your Options through the
Customer Service Center, equals the exercise price for the Option Shares; or    
•   any lesser number of Shares you desire (or after your death, the person
entitled to exercise the Options desires) to use to pay the exercise price for
those Option Shares and a check in the amount of such exercise price less the
value of the Shares to which you are attesting, based on their Fair Market Value
on the day you have exercised your Options through the Customer Service Center.



  (ii)   If you choose (or after your death, the person entitled to exercise the
Options chooses) to use Shares acquired upon exercise of the Options to pay all
or part of the exercise price for the remaining Option Shares to be purchased on
exercise of any of the Options, you (or after your death, the person entitled to
exercise the Options) must contact the Customer Service Center at 877.804.3529.
    (iii)   Charles Schwab will advise you (or any other person who, being
entitled to do so, exercises the Options) of the exact number of Shares, valued
in accordance with Section 7(c) of the Plan at their Fair Market Value on the
date of exercise, and any funds required to pay in full the exercise price for
the Option Shares purchased. In accordance with Section 3(e), you (or such other
person) must pay, by check, in Shares or in a combination of check and Shares,
any balance required to pay in full the exercise price of the Option Shares
purchased within three (3) business days after the exercise has been completed
through the Customer Service Center.     (iv)   Notwithstanding any other
provision of this Stock Option Agreement, the Secretary of Rockwell Automation
may limit the number, frequency or volume of successive exercises of any of the
Options in which payment is made, in whole or in part, by delivery of Shares
pursuant to this subparagraph (d) to prevent unreasonable pyramiding of such
exercises.

5



--------------------------------------------------------------------------------



 





  (e)   An exercise completed through the Customer Service Center, whether or
not full payment of the exercise price for the Option Shares is received by
Charles Schwab, shall constitute a binding contractual obligation by you (or the
other person entitled to exercise the Options) to proceed with and conclude that
exercise of the Options (but only so long as you continue, or the other person
entitled to exercise the Options continues, to be entitled to exercise the
Options on that date). By your acceptance of this Stock Option Agreement, you
agree (for yourself and on behalf of any other person who becomes entitled to
exercise the Options) to deliver or cause to be delivered to Charles Schwab any
balance of the exercise price for the Option Shares to be purchased upon the
exercise pursuant to the transaction conducted through the Customer Service
Center required to pay in full the exercise price for those Option Shares, that
payment being by check, wire transfer, in Shares or in a combination of check
and Shares, on or before the later of the third business day after the date on
which you complete the exercise through the Customer Service Center. If such
payment is not made, you (for yourself and on behalf of any other person who
becomes entitled to exercise the Options) authorize the Corporation, in its
discretion, to set off against retainer payments or other amounts due or which
may become due you (or the other person entitled to exercise the Options) any
balance of the exercise price for those Option Shares remaining unpaid
thereafter.     (f)   An Exercise Confirmation representing the number of Option
Shares purchased will be issued the third business day (i) after Charles Schwab
has received full payment therefor or (ii) at Rockwell Automation’s or Charles
Schwab’s election in their sole discretion, after Rockwell Automation or Charles
Schwab has received (x) full payment of the exercise price of those Option
Shares and (y) any reimbursement in respect of withholding taxes due pursuant to
Section 5 herein.



4.   TRANSFERABILITY       The Options are not transferable by you otherwise
than (a) by will or by the laws of descent and distribution; or (b) by gift to
your spouse or natural, adopted or step-children or grandchildren (Immediate
Family Members) or to a trust for the benefit of one or more of your Immediate
Family Members, or to a family charitable trust established by you or an
Immediate Family Member; provided, however, that no transfer pursuant to this
clause (b) shall be effective unless you have notified the Corporation’s Office
of the Secretary (Attention: Stock Option Administration) in writing specifying
the Option or Options transferred, the date of the gift and the name and Social
Security or other Taxpayer Identification Number of the transferee. During your
lifetime, only you are entitled to exercise the Options unless you have
transferred any Option in accordance with this paragraph to a member of an
Immediate Family Member or a trust for the benefit of one or more of your
Immediate Family Members, in which case only that transferee (or the legal
representative of the estate or the heirs or legatees of that transferee) shall
be entitled to exercise that Option.   5.   WITHHOLDING       Rockwell
Automation or Charles Schwab shall have the right, in connection with the
exercise of the Options, in whole or in part, to deduct from any payment to be
made by Rockwell Automation or Charles Schwab an amount equal to the taxes
required to be withheld by law with respect to such exercise or to require you
(or any other person entitled to exercise the Options) to pay to it an amount
sufficient to provide for any such taxes so required to be withheld. By your
acceptance of this Stock Option Agreement, you agree (for yourself and on behalf
of any other person who becomes entitled to exercise the Options) that if
Rockwell Automation or Charles Schwab elects to require you (or such

6



--------------------------------------------------------------------------------



 





    other person) to remit an amount sufficient to pay such withholding taxes,
you (or such other person) must remit that amount within three (3) business days
after the completion of the Option exercise. If such payment is not made,
Rockwell Automation, in its discretion, shall have the same right of set-off
with respect to payment of the withholding taxes as provided under Section 3(e)
with respect to payment of the exercise price for Option Shares.   6.   HEADINGS
      The section headings contained in these Stock Option Terms and Conditions
are solely for the purpose of reference, are not part of the agreement of the
parties and shall in no way affect the meaning or interpretation of this Stock
Option Agreement.   7.   REFERENCES       All references in these Stock Option
Terms and Conditions to Sections, paragraphs, subparagraphs or clauses shall be
deemed to be references to Sections, paragraphs, subparagraphs and clauses of
these Stock Option Terms and Conditions unless otherwise specifically provided.
  8.   ENTIRE AGREEMENT       This Stock Option Agreement and the Plan embody
the entire agreement and understanding between Rockwell Automation and you with
respect to the Options, and there are no representations, promises, covenants,
agreements or understandings with respect to the Options other than those
expressly set forth in this Stock Option Agreement and the Plan.   9.  
APPLICABLE LAWS AND REGULATIONS       This Stock Option Agreement and Rockwell
Automation’s obligation to issue Option Shares hereunder are subject to
applicable laws and regulations.

      EXHIBIT 1   Exercise Request and Attestation Form (for use with
already-owned shares)       EXHIBIT 2   Notice of Exercise Form

7